Citation Nr: 1730192	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased rating for right knee degenerative joint disease (DJD).

4.  Entitlement to an increased rating for unspecified depression disorder.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1977 to September 1980 and from June 1981 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) is from December 2016, November 2013, and December 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.  Thereafter, in January 2017, the Board remanded the claims for service connection for a left knee disability and for an increased rating for his right knee for additional development, including VA examinations.  Development pertaining to the right knee has been substantially completed.  In this decision, the Board is granting an initial 10 percent rating for limited flexion as well as an initial separate rating for right knee instability.  The Veteran's left knee claim, however, must be REMANDED for additional development.

The Veteran has alleged that his knee causes unemployability.  Accordingly, a claim for a TDIU has been added to the issues for consideration.  This issue is being REMANDED for additional development.

The remaining issues of entitlement to service connection for a back disability and to an increased rating for depressive disorder are being REMANDED for readjudication and issuance of a statement of the case (SOC).  All remanded issues are discussed in the Remand section, below, and are remanded to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's right knee surgery did not require more than two months of convalescence.

2.  The Veteran's right knee degenerative joint disease has manifested with limited painful motion, which meets the criteria for a compensable rating, since May 2010.

3.  The Veteran's right knee had moderate instability since July 2010.


CONCLUSIONS OF LAW

1.  The criteria are not met for an extension of temporary total rating due to convalescence beyond the initially assigned two-month period.

2.  The criteria are met for an initial 10 percent rating for painful limited motion, effective May 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5261 (2016).

3.  The criteria are met for an initial 20 percent rating for moderate instability, effective July 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, during the August 2016 hearing, the Board took jurisdiction of the claim for an increased initial rating for the right knee, which was granted service connection in a November 2013 decision.  The Veteran's attorney asserted that she filed a NOD in January 2014, which is supported by a September 2014 letter asking about the status of an unspecified January 2014 NOD.  This status request was not answered.  By the time of the hearing, it remained unclear as to whether a NOD to the initial rating was received, and therefore a statement of the case (SOC) had not, and still has not, been issued.  The Veteran's attorney has since reported that she has been unable to locate evidence that the NOD was filed.  

The Board notes the AOJ has expressed confusion as to the proper procedure under these circumstances.  However, the Board has taken jurisdiction of this issue with the consent of the Veteran's attorney, and based on the attorney's good faith representation that an appeal had been made.  Accordingly, in resolving doubt in the Veteran's favor, the Board finds that the September 2014 unspecified status inquiry is properly construed as an NOD.  

Although an SOC still has not been issued, the Board will allow the May 2017 Supplemental SOC to serve as the SOC.  The Board will also waive the submission of a substantive appeal for this claim, as a May 2017 status inquiry, pertaining to osteoarthritis and osteochondrosis (which, the Board notes again, is nonspecific and does not clearly apply or show intention to apply to the right knee) is being construed as a formal appeal in lieu of a Form 9.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  It bears repeating that the Board is making these determinations by resolving all doubt in the Veteran's favor, and that he is not prejudiced by the Board's action in not remanding this issue for an SOC. 

Temporary total rating under Section 4.30

The Veteran had right knee arthroscopy (but not total knee arthroscopy) on June 27, 2016, and was thereafter awarded a two-month period of convalescence (through the end of August 2016) under 38 C.F.R. § 4.30 wherein he was awarded a temporary 100 percent rating.  

A total rating (100 percent) for convalescence will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  Entitlement is warranted when surgery necessitates at least one month of convalescence, or when there exist severe postoperative residuals.  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there still exist severe postoperative residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  

The Board considered whether his period of convalescence should be extended beyond the initial two-month period, but does not find the evidence shows severe postoperative residuals.  Indeed, on August 2, 2016, the Veteran reported that his preoperative symptoms were gone, and the doctor noted the incision was well-healed.  On August 19, 2016, it was noted his right knee showed no significant joint abnormality, no edema, no instability, no effusion.  It had normal passive and active range of motion.  The April 2017 VA examiner opined that a six-week convalescence period was sufficient for the Veteran's right knee surgery.  The Veteran has not argued that his temporary total rating should be extended or that the surgery took longer to heal or that he has had severe postoperative residuals.  Accordingly, the Board does not find that an extension of his temporary total rating is warranted.  

Increased ratings for the right knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 

The Veteran's right knee is currently rated under DC 5260 for limited flexion due to degenerative joint disease.  It is rated noncompensably prior to June 27, 2016, and, with the exception of a period where he was temporarily rated at 100 percent for convalescent purposes, rated as 10 percent disabling thereafter. 38 C.F.R. § 4.71a.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.  

The Veteran is diagnosed with degenerative joint disease, which is rated under DCs 5010 and 5003.  DC 5003 directs the rater to the appropriate codes regarding limited motion of the joint involved (including limited flexion, above), or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5010, 5003.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

The record shows some limited flexion.  Full flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In May 2010, he complained of pain, and his flexion was reduced to 135 degrees.  He had full flexion at the October 2013 VA examination.  March 2016 private treatment records show flexion to 125 degrees, but with pain.  At the April 2017 VA examination, his flexion was to 120.  These range of motion measurements do not correspond with a compensable rating, however, the Board finds that he is entitled to an initial 10 percent for painful motion due to arthritis under DC 5260, starting from May 28, 2010, when it was factually ascertainable that he met the criteria for a 10 percent rating.  38 C.F.R. §§ 3.400(o), 4.59; Lichtenfels, supra.   

The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted a higher rating under DC 5260.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the October 2013 and April 2017 VA examinations, he was noted to have functional loss due to painful motion, but there is no evidence to suggest that his painful functional loss ever resulted in flexion limited to 30 degrees, or in a close approximation of this level of loss, which is required for a higher rating based on limited flexion.  38 C.F.R. §§ 4.40, 4.71a, DC 5260; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, the evidence does not show or suggest any incapacitating episodes due to his right knee arthritis.  38 C.F.R. § 4.71a, DC 5010.  

The record shows that the Veteran has complained for many years that his right knee frequently "gives way".  Under DC 5257, slight lateral instability and recurrent subluxation is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  38 C.F.R. § 4.71a, DC 5257.  The record shows many complaints of instability, and that he was prescribed a brace in July 2010.  Diagnostic testing conducted in October 2010, October 2013, and March 2016 showed normal stability.  In March 2016, his private treatment provider noted instability of the right knee as a reason for his upcoming arthroscopy and possible patellopia, despite testing at that time showing normal stability.  The April 2017 VA examiner opined the Veteran's pre-operative instability was moderate.  Accordingly, the Board finds that there is sufficient evidence to award a separate 20 percent rating for right knee instability under DC 5257, effective from July 6, 2010, the date he was prescribed the knee brace.  38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.71, DC 5257.  

The Board does not find that a higher 30 percent rating for instability is warranted, as there has been no objective confirmation of instability.  As mentioned above, diagnostic testing in October 2010 and October 2013 were negative.  In March 2016, it was noted he had instability despite diagnostic testing at that time showing stability.  Stability tests were normal in April 2017.  However, as noted above, he used and was encouraged to use a brace to prevent his knee from "giving way." The Board finds that doubt should be resolved in his favor and that he should be compensated for these symptoms at the moderate level, due to the April 2017 VA examiner's opinion that his instability was moderate prior to his surgery, despite the evidence of normal diagnostic testing.  But without a positive objective test for instability, the Board finds the evidence more closely approximates the criteria for moderate instability over severe.  Id.

The record has not shown or suggested symptoms of limited extension, or symptoms of dislocated semilunar cartilage, or impairment of the tibia and fibula, or of genu recurvatum, therefore separate ratings under DCs 5261, 5258, 5262, or 5263 are not warranted.


ORDER

An initial 10 percent rating is granted for the right knee under DC 5620 effective from May 28, 2010.

A separate initial 20 percent rating is granted for the right knee under DC 5257 effective from July 6, 2010. 


REMAND

As mentioned in the Introduction, the Veteran appealed the December 2016 rating decision pertaining to service connection for his back and to a higher rating for his depressive disorder.  Accordingly, these issues must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to the Veteran's claim to service connect a left knee disability, this issue was remanded to obtain a VA medical opinion.  On review, the April 2017 VA examination report is not adequate on its own for adjudication.  The examiner did not comment on the Veteran's history of his right knee buckling and giving way, which has been shown in medical records from the 1980's, 1990's, and more recently.

The Veteran has alleged that his knee has precluded him from obtaining and keeping jobs, because of the pain and the instability.  The issue of entitlement to a TDIU is remanded for development as to the Veteran's employment history and training.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for service connection for a back disability and for a higher rating for his depressive disorder.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him of the evidence needed to grant a claim for TDIU.

3.  Forward the claims file to the VA examiner that conducted the April 2017 VA examination for a supplemental opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's left knee disability is caused or aggravated (that is, caused an increase in severity beyond the normal progression of the disability, which need not be permanent) by the service-connected right knee.  The examiner is asked to review the claims file prior to the examination.

The examiner is asked to elaborate on his comment that the Veteran has not had an altered or antalgic gait, citing to the October 2013 and October 2016 VA examinations, but also finding that he had a history of moderate instability.  The records reveal that he complained of symptoms of buckling and giving way in 1984.  He was not found to have ligamentous instability, but the examiner did note a "very loose joint."  He complained of his right knee buckling and giving out in 1991.  In July and October 2010, he complained of instability, and obtained a knee brace because of that.  His doctor in January 2011 noted instability.  In March 2016, his instability was cited as one reason for having arthroscopy of the right knee.  The Veteran has asserted that the buckling and giving way has caused or aggravated his left knee disease process.  The examiner is asked whether these symptoms would cause abnormal weight transference to the left knee.  

All opinions must be supported with explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


